Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant's amendments filed 10/12/2022 modify the scope of independent claim[s].  Applicant is helpfully reminded of their continuing obligation to practice candor and good faith in all dealings before the Office.  See MPEP §2000.01.
When amending or adding new claims, applicant’ must show support for the claim amendments.  See MPEP §2163(II)(A).
Applicant has not pointed out where the new (or amended) claim is supported.  Page 12 of the remarks filed 10/12/22 merely present the assertion that “adequate support for the present amendments should be evident throughout the originally-filed disclosure, it is submitted that no new matters have been introduced.”  These generalized assertions do not clearly point out where the new or amended claim is supported.  A appropriate response is required.

Upon review of the originally filed application a “channel” CH may be simply the dielectric space between the through vias 120, as depicted in Applicant’s figure 7.  The previously cited prior art teaches a analogous dielectric filled space between the analogous through vias, thus there is no clear distinction between the Applicant’s “channel” and the structure as previously cited.

Claim Objections
Claim 7, 9, 10 are objected to because of the following informalities:  Appropriate correction and/or clarification is required is required.
Claim 7, the language “a plurality of third through vias, penetrating a portion of the first redistribution circuit structure and electrically connected to the first redistribution circuit structure” is unclear.  Third vias are not explicitly discussed in the originally filed written description and/or labeled in any of the figures with an element number.  While there is support for “third though vias” (original claim language), it is unclear what structure is to be considered the “third through via”.  On of ordinary skill has to guess at the intended meaning and then make assumptions to understand how “the third though via” penetrates a portion of the first redistribution circuit.  

Claim 9, recites “a fourth though via”.  It is unclear what is to be considered a “fourth through via” as a fourth via is not specifically discussed in the written description or explicitly labeled in the figures. 
Claim 10, recites “a plurality of conductive pillars, encapsulating in the insulating encapsulation and electrically connected to the at least one semiconductor die, the plurality of the conductive pillars is disposed between the plurality of dipole antennas and at least one semiconductor die in the lateral direction.”  This limitation is not clear.  Applicant’s via/pillar 202 is located between the die 130 and antennas 190 in a stacked direction not in a lateral direction.  The waveguide and channel is shown and previous claimed to be lateral to the die.  There is no pillar laterally between the antennas 190.   As such the claim is unclear.  Interpretation of the claim for the purpose of art rejections for compact prosecution is based upon Applicant’s figures 7 and 24.

Claim 15, is objected to for the same reasons as addressed above regarding claims 7, 9 and 10.  The claims recites second,  third, forth vias/pillars and it is unclear which pillars/vias are intended to be claimed.

	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Liu et al. (US 2020/0013735 A1)

    PNG
    media_image1.png
    407
    624
    media_image1.png
    Greyscale

Regarding claim 1, Liu et al. discloses a package structure, comprising: a first redistribution circuit structure 120 and a second redistribution circuit structure 102; 
a semiconductor die 100, sandwiched between and electrically coupled to the first redistribution circuit structure and the second redistribution circuit structure (Fig. 4A); 
at least one waveguide structure, located aside and electrically coupled to the semiconductor die, wherein the at least one waveguide structure comprises: a part of the first redistribution circuit structure (Fig. 4A);  
a part of the second redistribution circuit structure 102; and 
a plurality of first through vias 114, each connecting to the part of the first redistribution circuit structure 120 and the part of the second redistribution circuit structure 102; wherein a channel (per Applicant’s specification figure 7, a channel is the dielectric filled space between the through vias.  Fig. 4A depicts a dialectic filled space between the analogous vias, thus demonstrating the analogous structure to that of the claimed channel.) is located in the leas one waveguide structure and enclosed by the part of the first redistribution circuit structure 120, the part of the second redistribution circuit structure 102 and the plurality of the first through vias 114.
a first antenna 140b (right side when viewing figure), located on the semiconductor die in a stacking direction of the first redistribution circuit structure  120 and the plurality of the first through vias 114 (Fig. 4A – i.e. direction from vias to upper layer 120 trough antenna 140), wherein the first antenna is electrically communicated with the semiconductor die 100 through the at least one waveguide structure (i.e. the metallization electrically connecting the die to the antenna  102 to 114 to 120 to 140.); and 
a second antenna 140b (left side when viewing figure), located beside the semiconductor die in a lateral direction substantially perpendicular to the stacking direction (see marked up figure 4A below) and electrically communicated with the semiconductor die through the at least one waveguide structure.

    PNG
    media_image2.png
    372
    805
    media_image2.png
    Greyscale

It is noted, Liu may be silent upon the term “waveguide”, however Liew discloses the same structure as what is understood to be a waveguide in the Applicant’s provided written description and claimed subject matter.

Regarding claim 2, Liu et al. discloses a package structure of claim 1, wherein a signal transmitting from the semiconductor die to the first antenna or transmitting from the first antenna to the semiconductor die is in an electromagnetic wave form propagating inside the channel (Fig. 4A).  Note: The functional language does not provide clear or explicitly understood structural distinction from the prior art.  The device structure of Liu Fig. 4 is directly analogous to Applicant’s fig. 24 which depicts the claimed subject matter.   

Regarding claim 3, Liu et al. discloses a package structure of claim 2, wherein a shape of the channel comprising a shape in form of a linear line or a shape in form of a curved line having one or more than one bending portions (Fig. 4A- As per Applicant’s fig. 7 the channel may be the filled spaces between the vias 120.  Liu depicts the analogous regions and similar shapes as depicted by the applicant’s figure.).  

    PNG
    media_image3.png
    451
    606
    media_image3.png
    Greyscale


Regarding claim 4, Liu et al. discloses a package structure of claim 1, further comprising: an insulating encapsulation 110, encapsulating the at least one waveguide structure, the second antenna and the semiconductor die, wherein the insulating encapsulation is located between the first redistribution circuit structure 120 and the second redistribution structure 102; and conductive elements 150, located on and connected to the second redistribution circuit structure, wherein the second redistribution circuit structure 102 is sandwiched between the conductive elements and the insulating encapsulation (Fig. 4A).  

Regarding claim 5, Liu et al. discloses a package structure of claim 4, further comprising: a plurality of second through vias 114, encapsulating in the insulating encapsulation and electrically connected to the semiconductor die, wherein positioning locations of the plurality of second through vias are aside of positioning locations of the plurality of first through vias, a positioning location of the second antenna and a positioning location of the semiconductor die on a vertical projection on the first redistribution circuit structure 102 (Fig. 4A).  

Regarding claim 6, Liu et al. discloses a package structure of claim 1, further comprising: a first isolation structure 142, located on the first redistribution circuit structure 120, wherein the first isolation structure is spacing apart from and electrically isolated from the first antenna (Fig. 4A).  

Regarding claim 7, Liu et al. discloses a package structure of claim 6, wherein the first isolation structure comprises: a third through via 144, penetrating a portion of the first redistribution circuit structure 120 (this limitation is not clearly understood from the originally filed specification.  A third via is not labeled in the figures or discussed in the written description.  At best from the figures a arbitrary third through via in the figure making electrical contact to the first redistribution layer is what is being claimed.  In the same or similar manner Liu depicts a third via 115 making electrical contact to a first redistribution layer.)  and electrically connected to the first redistribution circuit structure 120; and a first connecting structure 142, located on the semiconductor die, next to the first antenna 140b in the lateral direction, and in contact with the third through vias 144, wherein the plurality of third through vias are electrically connected to one another through the first connecting structure (Fig. 4A-B).  

    PNG
    media_image4.png
    650
    1336
    media_image4.png
    Greyscale

Liu may however be silent upon a “plurality” of third vias.  Liu depicts a single via 144.  At the time of the invention it would be obvious to one of ordinary skill in the art to create a plurality a vias for a generic purpose of improving electrical conductivity between the layers.  Multiple vias, compared to a single via provides alternative conductive paths in the chance of as broken via.  Multiple vias in parallel reduce resistance, among other generic results or benefits. 
Simple duplication of parts for increased or multiplied effect is a obvious design choice to one of ordinary skill in the art.  “It has been held that mere duplication of parts has no patentable significance unless new and unexpected result is produced.”  See MPEP §2144.04 VI B.

Regarding claim 8, Liu et al. discloses a package structure of claim 1, further comprising: second isolation structures, located on the first redistribution circuit structure, wherein the second isolation structures are spacing apart from and electrically isolated from the first antenna (Fig. 3A-4A).  

Regarding claim 9, Liu et al. discloses a package structure of claim 8, wherein each of the second isolation structures comprises: a fourth through via (see claim 7 regarding (“duplication of parts”  A fourth via is assumed to be one of the third vias.), penetrating the encapsulant and a portion of the first redistribution circuit structure and electrically connected to the first redistribution circuit structure; and a second connecting structure (i.e. any one of the branches of 142 shown in figure 4B), located on the semiconductor die, next to the first antenna in the lateral direction  and in contact with the fourth through “a plurality of third through vias, penetrating a portion of the first redistribution circuit structure and electrically connected to the first redistribution circuit structure” 144 via (Fig. 4A-B).  

 Regarding claim 10, Liu et al. discloses a package structure, comprising: 
an insulating encapsulation 110; 
at least one semiconductor die 100, encapsulating in the insulating encapsulation; 
a plurality of dipole antennas 140b, surrounding the waveguide structure and the at least one semiconductor die in a lateral direction and penetrating through the insulating encapsulation, wherein the plurality of dipole antennas are electrically communicated with the at least one semiconductor die through the waveguide structure (Fig. 4B – See Mark-up figure provided in the discussion regarding claim 7);
a waveguide structure, located aside and electrically coupled to the at least one semiconductor die and encapsulating in the insulating encapsulation (Fig. 4A); 
antennas 140b, located on the at least one semiconductor die 100 and the insulating encapsulation in a stacking direction of the at least one semiconductor die and the antennas, the stacking direction being substantially perpendicular to the lateral direction (See mark-up fig 4A below),

    PNG
    media_image5.png
    372
    805
    media_image5.png
    Greyscale

wherein the antennas 140 are electrically connected to the waveguide structure in a manner of electrical coupling (Fig. 3A-4AB), and the antennas are electrically communicated with the at least one semiconductor die through the waveguide structure (Fig. 3A-4A-B); and 
at least one first isolation structure 142, located on the at least one semiconductor die and the insulating encapsulation, wherein the at least one first isolation structure is located between and separated apart from the antennas (Fig. 3A-4A), and the at least one first isolation structure is electrically coupled to the at least one semiconductor die and is electrically isolated from the antennas (Fig. 4A); and 
a plurality of conductive pillars (i.e. See regarding claims 7 and 9.  The claimed conductive pillars are analogous to the previously claimed third and forth through vias.  Liu depicts a single via/pillar however duplication of parts is considered a obvious variant.), encapsulating [sic] in the insulating encapsulation 128 and electrically connected to the at least one semiconductor die 100, the plurality of the conductive pillars 144 is disposed between the plurality of dipole antennas 140b and at least one semiconductor die 100 in the lateral direction [sic] (it is unclear which pillars/vias are being claimed.  As no pillars are in the same plane between the antennas but there are pillars between the antennas and the die in a stacking direction.  For the purposes of the rejection, Liu teaches the equivent antennas of the Applicant’s figures).

    PNG
    media_image6.png
    781
    1658
    media_image6.png
    Greyscale


Regarding claim 11, Liu et al. discloses a package structure of claim 10, further comprising: a first redistribution circuit structure 120, located on a first side of the insulating encapsulation and electrically connected to the at least one semiconductor die; 
a second redistribution circuit structure 102, located on a second side of the insulating encapsulation and electrically connected to the at least one semiconductor die, wherein the first side is opposite to the second side in a stacking direction of the antennas and the at least one semiconductor die (Fig. 4A); and
 an encapsulant, sandwiched between the antennas and the first redistribution circuit structure (Fig. 4A), wherein the at least one first isolation structure comprises: 
a plurality of first through vias 114, penetrating the encapsulant and a portion of the first redistribution circuit structure and electrically connected to the first redistribution circuit structure (Fig. 4A); and 
a first connecting structure, located on the encapsulant and in contact with the plurality of first through vias, wherein the plurality of first through vias are electrically connected to one another through the first connecting structure (Fig. 4A).

Regarding claim 12, Liu et al. discloses a package structure of claim 11, further comprising second isolation structures located on the first redistribution circuit structure, wherein the second isolation structures are spacing apart from the antennas (Fig. 4B), wherein each of the second isolation structures comprises: a second through via, penetrating the encapsulant and a portion of the first redistribution circuit structure and electrically connected to the first redistribution circuit structure (Fig. 4A); and 
a second connecting structure, located on the encapsulant and in contact with the second through via (Fig. 4A).

Regarding claim 13, Liu et al. discloses a package structure of claim 10, further comprising: a first redistribution circuit structure 120, located on a first side of the insulating encapsulation and electrically connected to the at least one semiconductor die 100; 
a second redistribution circuit structure 102, located on a second side of the insulating encapsulation and electrically connected to the at least one semiconductor die, wherein the first side is opposite to the second side in a stacking direction of the antennas and the at least one semiconductor die (Fig. 4A); and 
an encapsulant, sandwiched between the antennas and the first redistribution circuit structure (Fig. 4A), wherein the at least one first isolation structure comprises a plurality of first isolation structure each comprising: 
a first through via 114, penetrating the encapsulant and a portion of the first redistribution circuit structure and electrically connected to the first redistribution circuit structure; and 
a first connecting structure, located on the encapsulant and in contact with the first through via (Fig. 4A).

Regarding claim 14, Liu et al. discloses a package structure of claim 13, further comprising a second isolation structure (Fig. 4B) located on the first redistribution circuit structure, wherein the second isolation structure is spacing apart from the antennas, wherein the second isolation structure comprises: 
a plurality of second through vias 115 or 144, penetrating the encapsulant and a portion of the first redistribution circuit structure and electrically connected to the first redistribution circuit structure (figs 3A-4AB); and 
a second connecting structure, located on the encapsulant and in contact with all the plurality of second through vias, wherein the plurality of second through vias are electrically connected to one another through the second connecting structure (Fig. 4A).

Regarding claim 15, Liu et al. discloses a package structure of claim 10, further comprising: a first redistribution circuit structure 120, located on a first side of the insulating encapsulation and electrically connected to the at least one semiconductor die 100, wherein the first redistribution circuit structure is located between the antennas 140 and the insulating encapsulation (Fig. 4A).; 
a second redistribution circuit structure 102, located on a second side of the insulating encapsulation and electrically connected to the at least one semiconductor die 100, wherein the first side is opposite to the second side in a stacking direction of the antennas and the at least one semiconductor die (Fig. 4A);
wherein the insulating encapsulation is located between the first redistribution structure and the second redistribution structure (Fig. 4A);
conductive elements 150, located on and connected to the second redistribution circuit structure, wherein the second redistribution circuit structure is sandwiched between the conductive elements and the insulating encapsulation (Fig. 4A); and 
wherein positioning locations of the plurality of fourth through vias are aside of a positioning location of the waveguide structure and a positioning location of the at least one semiconductor die on a vertical projection on the insulating encapsulation (Fig. 4A).

Regarding claim 16, Liu et al. discloses a package structure of claim 10, wherein a signal transmitting from the at least one semiconductor die to the antennas or transmitting from the antennas to the at least one semiconductor die is in an electromagnetic wave form propagating inside a channel located in the waveguide structure (Fig. 4A).

Regarding claim 17, Liu et al. discloses a package structure of claim 16, wherein a shape of the channel comprises a shape in form of a linear line or a shape in form of a curved line having one or more than one bending portions (Fig. 4A).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



10/18/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822